JUDGE Crenshaw
delivered the opinion of the Court,
This was an action of Debt on a note under seal. — Final judgment by default was rendered. It is assigned as Error — 110 writ of enquiry was executed, and that the note was not referred to the Clerk to compute the amount due thereon.
By the Statute of 1812 (Laws Ala. 465), “ In all actions “ founded on any writing ascertaining the plaintiff’s demand “ or sum sued for, if judgment by default, nihil dieit,” &c. “ be entered therein, the Court where the action shall be “ pending, shall and may lawfully enter judgment for the “ debt or demand, and interest thereon, to be calculated “ by. the Clerk of such Court up to the time of rendering “judgment, without the intervention of a Jury,” &c.
It is not necessary that the Record should shew that the calculation was made by the Clerk, his act in this respect is to be considered as the act of the Court, and on the Record the judgment appears as if the computation had been by the Court. The object of the Législature was, not to deprive the Court of part of its powers and vest them in the Clerk, but to relieve the Court' from the labour of making such calculation. It is the unanimous opinion of the Court that the judgment be affirmed-